Appeal from an order dismissing a writ of habeas corpus and remanding the appellant to the custody of the Warden of Sing Sing Prison. Appellant had been sentenced as a second offender after conviction in the County Court, Suffolk County, of grand larceny in the second degree, upon his plea of guilty. The previous conviction alleged against him was for “Breaking, Entering and Larceny” by night in the State of New Jersey (see Rev. Stat. of N. J., § 2: 115-1). Order unanimously affirmed. (People v. Warner, 282 App. Div. 843; People v. Adams, 1 A D 2d 783; People ex rel. Warner v. Jackson, 284 App. Div. 923.) Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.